IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH APPLE ‘DO-m.-

ID MAXX3644@ICLOUD.COM THAT IS CaseNo. 2:3 Im)-35
STORED A‘T PREMISES CONTROLLED BY
APPLE, INC.

 

Filed Under Seal

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Jacob R Guffey, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1, I make this Affidavit in support of an Application for a Search Warrant under 18
U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Apple Inc. (hereafter ““Apple”’) to
disclose to the government records and other information, including the contents of
communications, associated with the above-listed Apple ID that is stored at premises owned,
maintained, controlled, or operated by Apple, a company headquartered at 1 Infinite Loop,
Cupertino, CA. The information to be disclosed by Apple and searched by the government is

described in the following paragraphs and in Attachments A and B.

2. I have been a Special Agent since 2008 and I am currently assigned to the Charlotte
Division, Hickory Resident Agency. In this capacity, I am assigned to investigate cases involving
Child Pornography, corporate fraud, public corruption, and similar violations. From 2012 to 2015,
I worked on the Navajo Indian Reservation, located within the Area of Responsibility of the
Albuquerque Division, Gallup Resident Agency. At that assignment I conducted and participated
in numerous death investigations, child sexual assaults, and other federal crimes occurring within

the boundaries of Indian Country. From 2008 to 2012 I investigated Health Care Fraud in the

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 1 of 32

 
Miami Division. I have personally been the case agent for numerous investigations that have
resulted in the indictment and conviction of numerous subjects. I have also participated in ordinary
methods of investigation, including but not limited to, consensual monitoring, physical
surveillance, interviews of witnesses and subjects, and the use of confidential informants. I am an
active member of the Evidence Response Team. Accordingly, I have executed numerous search
warrants and seized evidence. As a federal agent, I am authorized to investigate violations of

United States laws and to execute warrants issued under the authority of the United States.

3. The facts in this Affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This Affidavit is intended
to show simply that there is sufficient probable cause for the requested Search Warrant and does

not set forth all of my knowledge about this matter.

4, Based on the facts as set forth in this Affidavit, there is probable cause to believe
that the information described in Attachment A contains evidence and contraband (in the form of
child pornography) of violations of 18 U.S.C. § 2252A Sexual exploitation of children, as
described in Attachment B.

STATUTORY AUTHORITY

5. This investigation concerns alleged violations of 18 U.S.C. § 2252A relating to
materials involving the sexual exploitation of minors.

a. 18U.S.C. § 2252A(a)(1) makes it a crime to knowingly transport or ship, using any
means or facility of interstate or foreign commerce or in or affecting interstate or

foreign commerce by any means including by computer, any visual depiction if the

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 2 of 32

 
producing of such visual depiction involving the use of a minor engaging in
sexually explicit conduct and such visual depiction was of such conduct.

b. 18 U.S.C. § 2252A(a)(2) prohibits knowingly receiving or distributing, any visual
depiction using any means or facility of interstate or foreign commerce or that has
been mailed, or has been shipped or transported in or affecting interstate or foreign
commerce, by any means including by computer, or any material that contains child
pornography using any means or facility of interstate or foreign commerce or that
has been mailed, or has been shipped or transported in or affecting interstate or
foreign commerce by any means, including by computer

c. 18 U.S.C. § 2252A(a)(5)(B) prohibits knowingly possessing or knowingly
accessing with intent to view any book, magazine, periodical, film, video tape,
computer disk, or any other material that contains an image of child pornography
that has been mailed, or shipped or transported using any means or facility of
interstate or foreign commerce or in or affecting interstate or foreign commerce by
any means, including by computer or that was produced using materials that have
been mailed, or shipped or transported in or affecting interstate or foreign
commerce by any means, including by computer.

JURISDICTION
6. This Court has jurisdiction to issue the requested Search Warrant because it is “a
court of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A),
and (c)(1)(A). Specifically, the Court is “a district court of the United States . . . that has

jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)@).

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 3 of 32

 
DEFINITIONS
7. The following definitions apply to this Affidavit and Attachment B:

a. “Child Erotica” means materials or items that are sexually arousing to persons
having a sexual interest in minors but that are not necessarily, in and of themselves,
obscene or that do not necessarily depict minors in sexually explicit poses or
positions.

b. “Child Pornography” includes any visual depiction of sexually explicit conduct
where (a) the production of the visual depiction involved the use of a minor engaged
in sexually explicit conduct; (b) the visual depiction was a digital image, computer
image, or computer-generated image that is, or is indistinguishable from, that of a
minor engaged in sexually explicit conduct; or (c) the visual depiction has been
created, adapted, or modified to appear that an identifiable minor is engaged in
sexually explicit conduct. See 18 U.S.C. § 2256(8).

c. “Computer” refers to “an electronic, magnetic, optical, electrochemical, or other
high speed data processing device performing logical or storage functions, and
includes any data storage facility or communications facility directly related to or
operating in conjunction with such device.” See 18 U.S.C. § 1030(e)(1).

d. “Computer hardware” consists of all equipment that can receive, capture, collect,
analyze, create, display, convert, store, conceal, or transmit electronic, magnetic, or
similar computer impulses or data. Computer hardware includes any data-
processing devices (including, but not limited to, central processing units, internal
and peripheral storage devices such as fixed disks, external hard drives, floppy disk

drives and diskettes, and other memory storage devices); peripheral input/output

4

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 4 of 32

 
devices (including, but not limited to, keyboards, printers, video display monitors,
and related communications devices such as cables and connections); as well as
any devices, mechanisms, or parts that can be used to restrict access to computer
hardware (including, but not limited to, physical keys and locks).

e. “Computer passwords and data security devices” consist of information or items
designed to restrict access to or hide computer software, documentation, or
data. Data security devices may consist of hardware, software, or other
programming code. A password (a string of alpha-numeric characters) usually
operates what might be termed a digital key to “unlock” particular data security
devices. Data security hardware may include encryption devices, chips, and circuit
boards. Data security software of digital code may include programming code that
creates “test” keys or “hot” keys, which perform certain pre-set security functions
when touched. Data security software or code may also encrypt, compress, hide,
or “booby-trap” protected data to make it inaccessible or unusable, as well as
reverse the progress to restore it.

f. “Computer-related documentation” consists of written, recorded, printed, or
electronically stored material that explains or illustrates how to configure or use
computer hardware, computer software, or other related items.

g. “Computer software” is digital information that can be interpreted by a computer
and any of its related components to direct the way it works. Computer software is
stored in electronic, magnetic, or other digital form. It commonly includes

programs to run operating systems, applications, and utilities.

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 5 of 32

 
h. “Internet Protocol address” or “IP address” refers to a unique number used by a
computer to access the Internet. Like a phone number, no two computers or
network of computers connected to the internet are assigned the same IP address at
exactly the same date and time. IP addresses can be dynamic, meaning that the
Internet Service Provider (ISP) assigns a different unique number to a computer
every time it accesses the Internet. IP addresses might also be static, if an ISP
assigns a user’s computer a particular IP address that is used each time the computer
accesses the Internet.

i. “Minor” means any person under the age of 18 years. See 18 U.S.C. § 2256(1).

j. “Sexually explicit conduct” refers to actual or simulated (a) sexual intercourse
(including genital-genital, oral-genital, or oral-anal), whether between persons of
the same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic
abuse; or (e) lascivious exhibition of the genitals or pubic areas of any person. See
18 U.S.C. § 2256(2)(A).

k. “Shared Folder” is a folder of files stored on a computer’s local hard disk drive that
can be used (or shared) by other users on the network or internet.

Il. “Visual depictions” include undeveloped film and videotape, and data stored on
computer disk or by electronic means, which is capable of conversion into a visual
image. See 18 U.S.C. § 2256(5).

m. The terms “records,” “documents,” and “materials” include all information
recorded in any form, visual or aural, and by any means, whether in handmade form
(including, but not limited to, writings, drawings, painting), photographic form

(including, but not limited to, microfilm, microfiche, prints, slides, negatives,

6

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 6 of 32

 
videotapes, motion pictures, photocopies); mechanical form (including, but not
limited to, phonograph records, printing, typing); or electrical, electronic or
magnetic form (including, but not limited to, tape recordings, cassettes, compact
discs, electronic or magnetic storage devices such as floppy diskettes, hard disks,
CD-ROMs, digital video disks (DVDs), Personal Digital Assistants (PDAs), Multi
Media Cards (MMCs), memory sticks, optical disks, printer buffers, smart cards,
memory calculators, electronic dialers, Bernoulli drives, or electronic notebooks,
as well as digital data files and printouts or readouts from any magnetic, electrical
or electronic storage device).

PROBABLE CAUSE

8. The Federal Bureau of Investigation is investigating the transportation and
possession of child pornography by Larry Haynes (Haynes), date of birth February 12, 1956, a
resident of Catawba County, North Carolina which is within the boundaries of the Western District
of North Carolina. The information was received through the submission of a cyber-tip from Apple

to the National Center for Missing and Exploited Children (NCMEC).

9. The details set forth in this affidavit show that there is probable cause that Haynes
attempted to send child pornography from one of his email addresses, maxx3644@icloud.com, to

another one of his email addresses, mwell689@yahoo.com.

10. On or about May 17, 2019, Apple submitted cyber tip 49666753 to NCMEC.

11. In the cyber tip Apple provided four emails, with attached images, sent from an

Apple account created by Haynes; email address maxx3644@icloud.com. NCMEC advised the

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 7 of 32

 
Affiant that Apple had viewed the emails and attached images. The following details were

provided for the emails:

a. Sent on May 15, 2019, at 08:31:49 -0400

i. From: Lars <maxx3644@icloud.com>

ii. To: mwell689@yahoo.com

iii. Subject: E

b. Sent on May 15, 2019, at 08:36:39 -0400

i. From: Lars maxx3644@icloud.com

ii. To: mwell689@yahoo.com

iii. Subject: Re

c. Sent on May 15, 2019, at 08:37:48 -0400

i. From: Lars maxx3644@icloud.com

ii. To: mwell689@yahoo.com

ili. Subject: 1

d. Sent on May 15, 2019, at 08:38:03 -0400

i. From: Lars maxx3644@icloud.com

ii. To: mwell689@yahoo.com

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20

Page 8 of 32

 
iii. Subject: 2

12. OnJuly 18, 2019, Apple responded to a subpoena sent by the FBI. Apple provided
information regarding additional emails associated with Haynes’ Apple account. One of the
verified email addresses on Haynes’ Apple account was the recipient of the aforementioned emails,

mwell689@yahoo.com.

13. In addition to the emails, Apple provided NCMEC with four viewable images
depicting child pornography which were associated with an Apple account created by Haynes;
email address: maxx3644@icloud.com; ESP User ID: 1664712388. A summary of the images is

as follows:

a. Image named, “IMG _ 1952.JPG”, is of a nude female who appears under the age of
10. She is squatted down, leaning back on her hands with her legs apart. Her vagina

is the focal point of the image.

b. Image named, “IMG_1953.JPG”, is of a nude female who appears to be under the
age of 16. She is sitting on the floor with her legs apart. Her vagina is the focal

point of the image.

c. Image named, “IMG _1954.JPG”, is of a female who appears to be under the age of
12. She is nude from her waist down. She has her leg propped up. Her vagina is the

focal point of the image.

d. Image named, “IMG_1955.JPG”, is of a female who appears to be under the age of
12. She is nude from her waist down. She has a leg lifted in the air. Her vagina is

the focal point of the image.

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 9 of 32

 
14. Apple also provided NCMEC an email content report. The report was not reviewed
by Apple prior to submission to NCMEC. That information was provided to your Affiant on a CD.

Your Affiant has not reviewed the email content report material.

15. On June 26, 2019, and based on the information provided in the cyber tip,
investigators submitted subpoena number 535434 to Apple requesting information that would help

identify a subject associated with the Apple account.

16. On July 18, 2019, Apple provided the following information pertaining to Haynes;

Email Address: maxx3644@icloud.com; ESP User ID: 1664712388:

a. Apple ID: maxx3644@icloud.com

b. DS ID: 1664712388

c. Account Type: Full iCloud

d. Fist Name: Larry

e. Last Name: Haynes

f. Country: US (United States)

g. Language: US-EN

h. Time Zone: US/Pacific

i. Account Status: Active

j. Created On: Tues, 08 Jan 13 15:29PT

10

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 10 of 32

 
k. Address Line 1: 4097 Mt Beulah Rd

l. City: Maiden, North Carolina

m. Country Code: United States

n. Day Phone 1-704-779-1295

o. Registration IP Address: 184.39.11.3

p. Additional Emails:

i. maxx3644@icloud.com — primary, verified

ii, maxx3644@icloud.com — additional verified
iii. mwell689@yahoo.com — additional verified

q. Game Center Nickname: ca7vflrg74ljp

17. On September 5, 2019, an administrative subpoena was served to AT&T to provide
information regarding iTunes Transaction IP address: 99.111.132.129 from May 15, 2019,

15:53:54 GMT. This information was previously provided by Apple.

18. On September 10, 2019, AT&T replied with the following Customer information:

a. Name: Jeannette Haynes —
b. Account number: 143015331

c. Status: A

il

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 11 of 32

 
d. Address 1: 4097 Mount Beulah Rd, Maiden, NC, 28650-9423

Address 2: Jeannette Haynes 4097 Mount Beulah Rd, Maiden, NC, 2865-9423

o

bh

Email: spogetti@yahoo.com

g. Phone: 704-483-0549

a

. IP Address Start Date: May 14, 2019, 11:06am

i. IP Address End Date: June 4, 2019, 07:38am

19. Your Affiant is aware that Jannette Haynes lives at the same residence as Larry

Haynes and is possibly his spouse.

a. Listed as a First Degree Relative, with an age of 60, in public record searches. Larry

Haynes is approximately 63 years old)

b. Listed on property deed as Grantor with Larry Haynes for 4097 Mount Beulah Rd,

Maiden, NC, 2865-9423.

20. On August 12, 2019, investigators sent a preservation request to Apple requesting
the preservation of any and all records related to Haynes; email address: maxx3644@icloud.com;

ESP User Identifier: 1664712388; CyberTip Report: 4966675. The request was valid for 90 days.

21. On November 1, 2019, investigators sent a second preservation request to Apple

requesting an extension of the previous preservation request for an additional 90 days.

22. On November 14, 2019, your Affiant spoke with a representative at Apple who was

familiar with the aforementioned cyber tip. Your Affiant learned that Apple recognized the email

12

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 12 of 32

 
attachments as known child pornography by screening attachments against known child
pornography, prior to the email being sent. The emails sent by maxx3644@icloud.com were four
(4) attempts to send the same email to mwell689@yahoo.com. The emails were stopped from
leaving Apple and a cyber tip was created. Apple opined that the user was sending the images to a
different email account, albeit his own account, thus creating cloud storage. Apple did not know
where the images were attached from. Apple knew an iPad was used in the attempt to send the

emails.

23. On November 15, 2019, your Affiant served a preservation letter to Yahoo via Oath

Holdings, through their online portal, for email address mwell689@yahoo.com.

24, On November 25, 2019, your Affiant served a subpoena to Yahoo, Inc, via Oath
Holdings requesting subscriber information for email address mwell689@yahoo.com with

specified date range for activity during May 14, 2019 through May 16, 2019.

25. On November 26, 2019, your Affiant received the following information in

response to that subpoena:

a. Account Status: Active

b. Registration IP Address: 74.235.49.88

c. Created: December 20, 2013 16:41:15 UTC

d. Full Name: Larry Haynes

e. Verified telephone number: 1-704-779-1296

f. Login information for User ID mwell689:
13

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 13 of 32

 
i. IP Address: 2600:1702:26a0:1510:94ab:c44f:1327:df6b, May 16, 2019

19:34:27 UTC

ii. IP Address: 2600:1702:26a0:1510:94ab:c44f:1327:df6b, May 16, 2019

19:34:27 UTC

iii. IP Address: 2600:1702:26a0:1510:4c45:f380:193:bdbf, May 15, 2019

23:16:34 UTC

26. On November 29, 2019, your Affiant conducted an open source search and learned

that the IP Addresses provided by Oath Holdings were associated with internet provider AT&T.

27. On November 29, 2019, your Affiant submitted a subpoena to AT&T requesting

subscriber information for the dates and times and IP Addresses provided by Oath Holdings.

28. On December 1, 2019, AT&T provided the following information in response to

the subpoena:

a. Activation time stamp: October 31, 2017, 17:22:48 GMT

b. Attfttxipv6iapd: 2600:1702:26a0:1510::/60

c. IP Address Assigned: 99.111.132.129

d. User ID: jeannettehaynes@att.net

e. Site ID: 111974834

f. Contact name: Jeannette Haynes

g. MAC Address: de:7f:a4:a6:bf:58
14

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 14 of 32

 
h. Account ID: 143015331
i. Primary Contact Information:
i. Contact Name: Jeanette Haynes
ii. Preferred email: mwell689@yahoo.com
iii. Account established: March 11, 2015
j. Service Address 4097 Mt Beulah Rd, Maiden, NC, 28650

29. In summary, upon receipt of this cyber tip you’re your Affiant and other
investigators determined the email addresses used to send and potentially receive child
pornography belonged to Larry Haynes. It was determined Jeannette Haynes was the subscriber
for the internet service from where Larry Haynes attempted to send the emails and child
pornography. It was also determined that Larry Haynes and Jeannette Haynes live at the same
residence and are likely married. Your Affiant is seeking a search warrant to obtain information

from the address from which the email was sent. That information is specified in Attachment B.

30. Based on my training and experience and the training and experience of others with
whom I have worked, there is probable cause to believe content stored on behalf and information
associated with Apple ID maxx3644@icloud.com contain relevant and material information the
ongoing criminal investigation, including but not limited to 1) picture and or video files of
underage females either engaging in sexual acts or naked and displayed in a lewd and lascivious
manner; 2) messages or documentation specifying Haynes’s location(s); 3) IP address login

information that may be helpful in identifying Haynes’s location(s) at various dates and times and

15

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 15 of 32

 
4) information that may reveal other relevant electronic communication accounts associated with

the possession and transport of child pornography.

INFORMATION REGARDING APPLE ID AND iCLOUD!

31. Apple is a United States company that produces the iPhone, iPad, and iPod Touch,
all of which use the iOS operating system, and desktop and laptop computers based on the Mac

OS operating system.

32. Apple provides a variety of services that can be accessed from Apple devices or, in
some cases, other devices via web browsers or mobile and desktop applications (“apps”). As
described in further detail below, the services include email, instant messaging, and file storage:

a. Apple provides email service to its users through email addresses at the
domain names mac.com, me.com, and icloud.com.

b. iMessage and FaceTime allow users of Apple devices to communicate in
real-time. iMessage enables users of Apple devices to exchange instant messages (“iMessages”)
containing text, photos, videos, locations, and contacts, while FaceTime enables those users to

conduct video calls.

 

! The information in this section is based on information published by Apple on its website, including, but
not limited to, the following document and webpages: “U.S. Law Enforcement Legal Process Guidelines,” available
at http://images.apple.com/privacy/docs/legal-process-guidelines-us.pdf; “Create and start using an Apple ID,”
available at https://support.apple.com/en-us/HT203993; “iCloud,” available at http://(www.apple.com/icloud/; “What
does iCloud back up?,” available at https://support.apple.com/kb/PH12519; “iOS Security,” available at
https://www.apple.com/business/docs/iOS Security Guide.pdf, and “iCloud: How Can I Use iCloud?,” available at
https://support.apple.com/kb/PH26502.

16

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 16 of 32

 
C. iCloud is a file hosting, storage, and sharing service provided by Apple.
iCloud can be utilized through numerous iCloud-connected services, and can also be used to store
iOS device backups and data associated with third-party apps.

d. iCloud-connected services allow users to create, store, access, share, and
synchronize data on Apple devices or via icloud.com on any Internet-connected device. For
example, iCloud Mail enables a user to access Apple-provided email accounts on multiple Apple
devices and on icloud.com. iCloud Photo Library and My Photo Stream can be used to store and
manage images and videos taken from Apple devices, and iCloud Photo Sharing allows the user
to share those images and videos with other Apple subscribers. iCloud Drive can be used to store
presentations, spreadsheets, and other documents. iCloud Tabs and bookmarks enable iCloud to
be used to synchronize bookmarks and webpages opened in the Safari web browsers on all of the
user’s Apple devices. iWork Apps, a suite of productivity apps (Pages, Numbers, Keynote, and
Notes), enables iCloud to be used to create, store, and share documents, spreadsheets, and
presentations. iCloud Keychain enables a user to keep website username and passwords, credit
card information, and Wi-Fi network information synchronized across multiple Apple devices.

e. Game Center, Apple’s social gaming network, allows users of Apple
devices to play and share games with each other.

f. Find My iPhone allows owners of Apple devices to remotely identify and
track the location of, display a message on, and wipe the contents of those devices. Find My
Friends allows owners of Apple devices to share locations.

g. Location Services allows apps and websites to use information from
cellular, Wi-Fi, Global Positioning System (“GPS”) networks, and Bluetooth, to determine a user’s

approximate location.

17

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 17 of 32

 
h. App Store and iTunes Store are used to purchase and download digital
content. iOS apps can be purchased and downloaded through App Store on iOS devices, or through
iTunes Store on desktop and laptop computers running either Microsoft Windows or Mac OS.
Additional digital content, including music, movies, and television shows, can be purchased
through iTunes Store on iOS devices and on desktop and laptop computers running either

Microsoft Windows or Mac OS.

33. Apple services are accessed through the use of an “Apple ID,” an account created
during the setup of an Apple device or through the iTunes or iCloud services. A single Apple ID
can be linked to multiple Apple services and devices, serving as a central authentication and

syncing mechanism.

34. | An Apple ID takes the form of the full email address submitted by the user to create
the account; it can later be changed. Users can submit an Apple-provided email address (often
ending in @icloud.com, @me.com, or @mac.com) or an email address associated with a third-
party email provider (such as Gmail, Yahoo, or Hotmail). The Apple ID can be used to access
most Apple services (including iCloud, iMessage, and FaceTime) only after the user accesses and
responds to a “verification email” sent by Apple to that “primary” email address. Additional email

22 66

addresses (“alternate,” “rescue,” and “notification” email addresses) can also be associated with

an Apple ID by the user.

35. Apple captures information associated with the creation and use of an Apple ID.
During the creation of an Apple ID, the user must provide basic personal information including
the user’s full name, physical address, and telephone numbers. The user may also provide means

of payment for products offered by Apple. The subscriber information and password associated

18

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 18 of 32

 
with an Apple ID can be changed by the user through the “My Apple ID” and “iForgot” pages on
Apple’s website. In addition, Apple captures the date on which the account was created, the length
of service, records of log-in times and durations, the types of service utilized, the status of the
account (including whether the account is inactive or closed), the methods used to connect to and
utilize the account, the Internet Protocol address (“IP address”) used to register and access the

account, and other log files that reflect usage of the account.

36. Additional information is captured by Apple in connection with the use of an Apple
ID to access certain services. For example, Apple maintains connection logs with IP addresses
that reflect a user’s sign-on activity for Apple services such as iTunes Store and App Store, iCloud,
Game Center, and the My Apple ID and iForgot pages on Apple’s website. Apple also maintains
records reflecting a user’s app purchases from App Store and iTunes Store, “call invitation logs”
for FaceTime calls, “query logs” for iMessage, and “mail logs” for activity over an Apple-provided
email account. Records relating to the use of the Find My iPhone service, including connection

logs and requests to remotely lock or erase a device, are also maintained by Apple.

37. Apple also maintains information about the devices associated with an Apple ID.
When a user activates or upgrades an iOS device, Apple captures and retains the user’s IP address
and identifiers such as the Integrated Circuit Card ID number (“ICCID”), which is the serial
number of the device’s SIM card. Similarly, the telephone number of a user’s iPhone is linked to
an Apple ID when the user signs in to FaceTime or iMessage. Apple also may maintain records
of other device identifiers, including the Media Access Control address (“MAC address”), the
unique device identifier (““UDID”), and the serial number. In addition, information about a user’s

computer is captured when iTunes is used on that computer to play content associated with an

19

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 19 of 32

 
Apple ID, and information about a user’s web browser may be captured when used to access
services through icloud.com and apple.com. Apple also retains records related to communications
between users and Apple customer service, including communications regarding a particular

Apple device or service, and the repair history for a device.

38. Apple provides users with five gigabytes of free electronic space on iCloud, and
users can purchase additional storage space. That storage space, located on servers controlled by
Apple, may contain data associated with the use of iCloud-connected services, including: email
(iCloud Mail); images and videos (iCloud Photo Library, My Photo Stream, and iCloud Photo
Sharing); documents, spreadsheets, presentations, and other files (Work and iCloud Drive); and
web browser settings and Wi-Fi network information (iCloud Tabs and iCloud Keychain). iCloud
can also be used to store iOS device backups, which can contain a user’s photos and videos,
iMessages, Short Message Service (“SMS”) and Multimedia Messaging Service (“MMS”)
messages, voicemail messages, call history, contacts, calendar events, reminders, notes, app data
and settings, Apple Watch backups, and other data. Records and data associated with third-party
apps may also be stored on iCloud; for example, the iOS app for WhatsApp, an instant messaging
service, can be configured to regularly back up a user’s instant messages on iCloud Drive. Some
of this data is stored on Apple’s servers in an encrypted form but can nonetheless be decrypted by

Apple.

39. In my training and experience, evidence of who was using an Apple ID and from
where, and evidence related to criminal activity of the kind described above, may be found in the

files and records described above. This evidence may establish the “who, what, why, when, where,

20

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 20 of 32

 
and how” of the criminal conduct under investigation, thus enabling the United States to establish

and prove each element or, alternatively, to exclude the innocent from further suspicion.

40. For example, the stored communications and files connected to an Apple ID may
provide direct evidence of the offenses under investigation. Based on my training and experience,
instant messages, emails, voicemails, photos, videos, and documents are often created and used in
furtherance of criminal activity, including to communicate and facilitate the offenses under

investigation.

41. In addition, the user’s account activity, logs, stored electronic communications, and
other data retained by Apple can indicate who has used or controlled the account. This “user
attribution” evidence is analogous to the search for “indicia of occupancy” while executing a
search warrant at a residence. For example, subscriber information, email and messaging logs,
documents, and photos and videos (and the data associated with the foregoing, such as geo-
location, date and time) may be evidence of who used or controlled the account at a relevant time.
As an example, because every device has unique hardware and software identifiers, and because
every device that connects to the Internet must use an IP address, IP address and device identifier
information can help to identify which computers or other devices were used to access the account.
Such information also allows investigators to understand the geographic and chronological context

of access, use, and events relating to the crime under investigation.

42. Account activity may also provide relevant insight into the account owner’s state
of mind as it relates to the offenses under investigation. For example, information on the account

may indicate the owner’s motive and intent to conunit a crime (e.g., information indicating a plan

21

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 21 of 32

 
to commit a crime), or consciousness of guilt (e.g., deleting account information in an effort to

conceal evidence from law enforcement).

43. Other information connected to an Apple ID may lead to the discovery of additional
evidence. For example, the identification of apps downloaded from App Store and iTunes Store
may reveal services used in furtherance of the crimes under investigation or services used to
communicate with co-conspirators. In addition, emails, instant messages, Internet activity,
documents, and contact and calendar information can lead to the identification of co-conspirators

and instrumentalities of the crimes under investigation.

44, Therefore, Apple’s servers are likely to contain stored electronic communications
and information concerning subscribers and their use of Apple’s services. In my training and
experience, such information may constitute evidence of the crimes under investigation including

information that can be used to identify the account’s user or users.
INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

45. J anticipate executing this Search Warrant under the Electronic Communications
Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the
Search Warrant to require Apple to disclose to the government copies of the records and other
information (including the content of communications and stored data) particularly described in
Section I of Attachment B. Upon receipt of the information described in Section I of Attachment
B, government-authorized persons will review that information to locate the items described in

Section II of Attachment B.

22

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 22 of 32

 
CONCLUSION

46. Based on the forgoing, I believe there is probable cause that fruits, contraband,
evidence, and instrumentalities of violations of 18 U.S.C. § 2252 relating to materials involving
the sexual exploitation of minors may be associated with Apple ID maxx3644@icloud.com, and

be in the possession of Apple. I therefore request that the Court issue the proposed Search Warrant.

47, Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this Search Warrant.

48. Notwithstanding 18 U.S.C. § 2252/2252A or any similar statute. or code, Apple
shall disclose responsive data by sending it to: FBI Special Agent Jacob R Guffey, 231

Government Ave SW, Suite 303, Hickory, NC, 28602; or via email to jrguffey@fbi.gov.

REQUEST FOR SEALING

49. | further request that the Court order that all papers in support of this Application,
including the Affidavit and Search Warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of the
targets of the investigation. Accordingly, there is good cause to seal these documents because

their premature disclosure may seriously jeopardize that investigation.

REQUEST FOR NON-DISCLOSURE
50. I further request that pursuant to the preclusion of notice provisions of 18 U.S.C.
§ 2705(b), Apple be ordered not to notify any person (including the subscriber or customer to
which the materials relate) of the existence of this Search Warrant until further order of the Court.

Such an order is justified because notification of the existence of this Search Warrant would

23

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 23 of 32

 
seriously jeopardize the ongoing investigation. Such a disclosure would give the subscriber an
opportunity to destroy evidence, change patterns of behavior, notify confederates, or flee or
continue his flight from prosecution.

WHEREFORE, it is respectfully requested that the Court grant the attached Order directing
Apple not to disclose the existence of the Search Warrant or the Application except to the extent

necessary to carry out the Order.

Respectfully submitted,

Jago R Guffey, 7.

Special Agent
Federal Bureau of Investigation

 

Subscribed and sworn to before me on JANUARY 2A, 2020.

DNarcK.
HONORABLE DSe1D KEESLER
UNITED STATES MAGISTRATE JUDGE

24

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 24 of 32

 
ATTACHMENT A

Property to Be Searched

This Search Warrant applies to information associated with maxx3644@icloud.com (the
“account’’) that is stored at premises owned, maintained, controlled, or operated by Apple Inc., a

company headquartered at Apple Inc., 1 Infinite Loop, Cupertino, CA 95014.

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 25 of 32

 
ATTACHMENT B

Particular Things to be Seized

IL. Information to be disclosed by Apple

To the extent that the information described in Attachment A is within the possession,
custody, or control of Apple, regardless of whether such information is located within or outside
of the United States, including any messages, records, files, logs, or information that have been
deleted but are still available to Apple, or have been preserved pursuant to a request made under
18 U.S.C. § 2703(f), Apple is required to disclose the following information to the government,

in unencrypted form whenever available, for each account or identifier listed in Attachment A:

a. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers, email addresses (including primary,
alternate, rescue, and notification email addresses, and verification information for each email
address), the date on which the account was created, the length of service, the IP address used to
register the account, account status, associated devices, methods of connecting, and means and

source of payment (including any credit or bank account numbers);

b. All records or other information regarding the devices associated with, or used in
connection with, the account (including all current and past trusted or authorized 10S devices
and computers, and any devices used to access Apple services), including serial numbers, Unique
Device Identifiers (“UDID”), Advertising Identifiers “IDFA”), Global Unique Identifiers
(“GUID”), Media Access Control (“MAC”) addresses, Integrated Circuit Card ID numbers
(“ICCID”), Electronic Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),

Mobile Equipment Identifiers (““MEID”), Mobile Identification Numbers (“MIN”), Subscriber

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 26 of 32

 
Identity Modules (“SIM”), Mobile Subscriber Integrated Services Digital Network Numbers
(“MSISDN”), International Mobile Subscriber Identities (““IMSI”), and International Mobile

Station Equipment Identities (“IMEI”);

C. The contents (and content logs) of all emails associated with the account,
including stored or preserved copies of emails sent to and from the account (including all draft
emails and deleted emails), the source and destination addresses associated with each email, the
date and time at which each email was sent, the size and length of each email, and the true and
accurate header information including the actual IP addresses of the sender and the recipient of

the emails, and all attachments;

d. The contents of all instant messages associated with the account, including stored
or preserved copies of instant messages (including iMessages, SMS messages, and MMS
messages) sent to and from the account (including all draft and deleted messages), the source and
destination account or phone number associated with each instant message, the date and time at
which each instant message was sent, the size and length of each instant message, the actual IP
addresses of the sender and the recipient of each instant message, and the media, if any, attached

to each instant message;

€. The contents of all files and other records stored on iCloud, including all iOS
device backups, all Apple and third-party app data, all files and other records related to iCloud
Mail, iCloud Photo Sharing, My Photo Stream, iCloud Photo Library, iCloud Drive, iWork
(including Pages, Numbers, Keynote, and Notes), iCloud Tabs and bookmarks, and iCloud
Keychain, and all address books, contact and buddy lists, notes, reminders, calendar entries,

images, videos, voicemails, device settings, and bookmarks;

2

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 27 of 32

 
f. All activity, connection, and transactional logs for the account (with associated IP
addresses including source port numbers), including FaceTime call invitation logs, messaging
and query logs (including iMessage, SMS, and MMS messages), mail logs, iCloud logs, iTunes
Store and App Store logs (including purchases, downloads, and updates of Apple and third-party
apps), My Apple ID and iForgot logs, sign-on logs for all Apple services, Game Center logs,
Find My iPhone and Find My Friends logs, logs associated with web-based access of Apple
services (including all associated identifiers), and logs associated with iOS device purchase,

activation, and upgrades;

g. All records and information regarding locations where the account or devices
associated with the account were accessed, including all data stored in connection with Location

Services, Find My iPhone, Find My Friends, and Apple Maps;
h. All records pertaining to the types of service used;

i. All records pertaining to communications between Apple and any person

regarding the account, including contacts with support services and records of actions taken; and

j. All files, keys, or other information necessary to decrypt any data produced in an
encrypted form, when available to Apple (including, but not limited to, the keybag.txt and
fileinfolist.txt files). The Provider is hereby ordered to disclose the above information to the

government within up to 14 days of service of this Search Warrant.

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 28 of 32

 
I. Information to be seized by the government

All information described above in Section I that constitutes contraband, fruits, evidence
and/or instrumentalities of violations of 18 U.S.C. § 2252A, Sexual exploitation of children
involving Larry Haynes, including, for each account or identifier listed on Attachment A,

information pertaining to the following matters:

a. Evidence of violations relating to 18 U.S.C. § 2252A as described in Paragraphs 8-

27 of the Affidavit.

b. The identity of the person(s) who created or used the Apple ID, including records

that help reveal the whereabouts of such person(s);

c. Evidence indicating how and when the account was accessed or used, to determine
the chronological and geographic context of account access, use and events relating to the crime

under investigation and the account subscriber;

d. Any records pertaining to the means and source of payment for services (including

any credit card or bank account number or digital money transfer account information);

e. Evidence indicating the subscriber’s state of mind as it relates to the crime under

investigation; and

f. Evidence that may identify any co-conspirators or aiders and abettors, including
records that help reveal their whereabouts.
This warrant authorizes a review of electronically stored information,

communications, other records and information disclosed pursuant to this warrant in order to

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 29 of 32

 
locate evidence, fruits, and instrumentalities described in this warrant. The review of this
electronic data may be conducted by any government personnel assisting in the investigation,
who may include, in addition to law enforcement officers and agents, attorneys for the

government, attorney support

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 30 of 32

 
CERTIFICATE OF AUTHENTICITY OF DOMESTIC
RECORDS PURSUANT TO FEDERAL RULES OF
EVIDENCE 902(11) AND 902(13)

I, , attest, under penalties of perjury by the laws

 

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. Iam employed by Apple, and my title is

. Lam qualified to authenticate the records attached hereto

 

because I am familiar with how the records were created, managed, stored, and retrieved. I state
that the records attached hereto are true duplicates of the original records in the custody of
Apple. The attached records consist of (pages/CDs/megabytes). I further state

that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of Apple, and they were made by Apple as a regular practice; and

b. such records were generated by Apple’s electronic process or system that

produces an accurate result, to wit:

1. the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of Apple in a manner to ensure that they are true duplicates of the original

records; and

2. the process or system is regularly verified by Apple, and at all times

pertinent to the records certified here the process and system functioned properly and normally.

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 31 of 32

 
I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.

 

Date Signature

Case 3:20-mj-00033-DCK Document 1-2 Filed 01/28/20 Page 32 of 32

 
